DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 45 and 60, and the respective dependent claims, are drawn to the general notion of a pixel circuit. 
Independent claim 58, and its dependent claims, are drawn to the general notion of a display system containing a row and column arranged plurality of claim 45 pixel circuits. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a feedback capacitor connected between a node along the conductive path between the second terminal of the drive transistor and a light emitting device and the gate terminal of the drive transistor for generating changes in a voltage across the gate and a first terminal of the drive transistor directly in response to voltage changes at the node, when 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found closest to the instant claims’ subject matter are collected in the attached PTO-892 form and described below: 
Kawabe; Kazuyoshi, US 20110084993 A1, describes a pixel circuit connected to a data line and an emission control line, and containing a capacitor storing a programming voltage connected to a drive transistor’s gate terminal, the programming voltage controlling the current flowing from the drive transistor through a light emitting device (see Fig. 4), but does not describe a feedback capacitor connected between a node along the conductive path between the second terminal of the drive transistor and a light emitting device and the gate terminal of the drive transistor for generating changes in a voltage across the gate and a first terminal of the drive transistor directly in response to voltage changes at the node; 
Uchino; Katsuhide et al.; US 20070057873 A1, discloses a feedback capacitor connected between a node along a conductive path and a gate terminal of a drive transistor (see Fig. 13), but does not describe a feedback capacitor connected between a node along the conductive path between the second terminal of the drive transistor and a light emitting device and the gate terminal of the drive transistor for generating 
Choi; Uk Chul et al., US 20130222355 A1, describes a pixel circuit connected to a data line containing a reset capacitor connected between a drive transistor terminal and a control line (see Fig. 2), but does not describe a feedback capacitor connected between a node along the conductive path between the second terminal of the drive transistor and a light emitting device and the gate terminal of the drive transistor for generating changes in a voltage across the gate and a first terminal of the drive transistor directly in response to voltage changes at the node. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael J Eurice/Primary Examiner, Art Unit 2693